OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Income Fund Schedule of Investments 7/31/13 Shares Value COMMON STOCKS - 99.5% Energy - 5.5% Oil & Gas Drilling - 0.6% Seadrill, Ltd. $ Integrated Oil & Gas - 0.9% Chevron Corp. $ Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 1.7% ConocoPhillips $ Marathon Oil Corp. $ Oil & Gas Refining & Marketing - 1.1% Marathon Petroleum Corp. $ Oil & Gas Storage & Transportation - 1.2% Spectra Energy Corp. $ Total Energy $ Materials - 11.6% Commodity Chemicals - 0.8% LyondellBasell Industries NV $ Diversified Chemicals - 0.4% EI du Pont de Nemours & Co. $ Specialty Chemicals - 4.8% Givaudan SA $ Johnson Matthey Plc The Valspar Corp. $ Paper Packaging - 1.0% Boise, Inc. $ Sonoco Products Co. $ Diversified Metals & Mining - 3.8% BHP Billiton, Ltd. (A.D.R.) $ Compass Minerals International, Inc. Freeport-McMoRan Copper & Gold, Inc. $ Paper Products - 0.8% International Paper Co. $ Total Materials $ Capital Goods - 5.2% Industrial Conglomerates - 1.6% General Electric Co. $ Industrial Machinery - 3.6% Kaydon Corp. $ The Gorman-Rupp Co. † $ Total Capital Goods $ Commercial Services & Supplies - 1.9% Office Services & Supplies - 0.8% Mine Safety Appliances Co. $ Diversified Support Services - 1.1% G&K Services, Inc. $ Total Commercial Services & Supplies $ Automobiles & Components - 1.6% Automobile Manufacturers - 1.6% Ford Motor Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.2% Household Appliances - 0.8% Electrolux AB $ Apparel, Accessories & Luxury Goods - 0.4% Coach, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 1.8% Leisure Facilities - 1.8% Cedar Fair LP $ Total Consumer Services $ Media - 0.9% Movies & Entertainment - 0.6% Regal Entertainment Group $ Publishing - 0.3% John Wiley & Sons, Inc. $ Total Media $ Retailing - 1.1% Distributors - 1.1% Genuine Parts Co. $ Total Retailing $ Food & Staples Retailing - 1.5% Food Retail - 0.4% J Sainsbury Plc $ Hypermarkets & Super Centers - 1.1% Wal-Mart Stores, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 15.1% Soft Drinks - 1.7% Dr. Pepper Snapple Group, Inc. $ PepsiCo, Inc. $ Packaged Foods & Meats - 13.4% Campbell Soup Co. $ DE Master Blenders 1753 NV * Hillshire Brands Co. Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. Mondelez International, Inc. The Hershey Co. Unilever NV (A.D.R.) $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.3% Household Products - 3.3% Kimberly-Clark Corp. $ The Clorox Co. The Procter & Gamble Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.8% Health Care Equipment - 4.5% Abbott Laboratories $ Becton Dickinson and Co. Medtronic, Inc. Smith & Nephew Plc $ Health Care Distributors - 1.3% Owens & Minor, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.0% Pharmaceuticals - 7.0% AbbVie, Inc. $ AstraZeneca Plc (A.D.R.) Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis AG (A.D.R.) Pfizer, Inc. Warner Chilcott Plc Zoetis, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 10.4% Diversified Banks - 7.9% Bank of Montreal $ Canadian Imperial Bank of Commerce Swedbank AB US Bancorp/MN Wells Fargo & Co. $ Regional Banks - 1.2% The PNC Financial Services Group, Inc. $ Thrifts & Mortgage Finance - 1.3% New York Community Bancorp, Inc. $ People's United Financial, Inc. $ Total Banks $ Diversified Financials - 1.1% Other Diversified Financial Services - 0.3% Bank of America Corp. $ Asset Management & Custody Banks - 0.8% Federated Investors, Inc. (Class B) $ Total Diversified Financials $ Insurance - 2.0% Property & Casualty Insurance - 2.0% The Allstate Corp. $ The Chubb Corp. The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 0.3% Office REIT's - 0.3% Alexandria Real Estate Equities, Inc. $ Total Real Estate $ Software & Services - 1.4% IT Consulting & Other Services - 0.5% SAIC, Inc. $ Systems Software - 0.9% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 1.7% Communications Equipment - 0.2% Cisco Systems, Inc. $ Computer Hardware - 0.2% Apple, Inc. $ Electronic Manufacturing Services - 0.7% Molex, Inc. $ Technology Distributors - 0.6% Anixter International, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 6.5% Semiconductor Equipment - 0.2% Cabot Microelectronics Corp. * $ Semiconductors - 6.3% Analog Devices, Inc. $ Intel Corp. Linear Technology Corp. Microchip Technology, Inc. NVIDIA Corp. Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.7% Integrated Telecommunication Services - 3.7% AT&T, Inc. $ Singapore Telecommunications, Ltd. Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 8.9% Electric Utilities - 2.2% American Electric Power Co., Inc. $ Duke Energy Corp. NextEra Energy, Inc. $ Gas Utilities - 3.4% AGL Resources, Inc. $ National Fuel Gas Co. Questar Corp. $ Multi-Utilities - 3.3% Alliant Energy Corp. $ Ameren Corp. Consolidated Edison, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,026,076,954) $ TOTAL INVESTMENT IN SECURITIES - 99.5% (Cost $1,026,076,954) (a) $ OTHER ASSETS & LIABILITIES - 0.5% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. † Investment held by the Fund representing 5% or more of the outstanding voting stock of such company. REIT Real Estate Investment Trust. (a) At July 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $1,012,061,460 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of July 31, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Common Stocks $ $
